DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claims 2, 9 and 12: “to select one of a plurality of pieces of recipient identification information…”.  For the purpose of compact prosecution, the examiner has provided mapping for the elements.  See Claim Rejections - 35 USC § 103 below.
 
Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Lack of Antecedent Basis
Claim 20 recites the limitation "the processor". There is insufficient antecedent basis for this limitation in the claim.  Thus, the claim is rejected under as being indefinite for failing to particularly point out and distinctly claim.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claim 20 as the claim that represents the claimed invention for analysis and is similar to independent system claims 1 & 8 and product claim 15.  Claim 20 recites the limitations of tipping (gratuities) and making sure the tip payment is settled.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Acquiring payer and payee’s info, the tip amount, and settling/transferring the tip payment, – specifically, the claim recites “acquire pieces of information output from… recipient who receives tip… (from) a payer of the tip, and the pieces of information acquired… including recipient identification information regarding the recipient, payer identification information regarding the payer, and tip amount information indicating a tip amount; perform a billing process of billing an account corresponding to a first settlement method designated by the payer identification information for… money equivalent to the tip amount information; and perform a transfer process of transferring the electronic money equivalent to the tip amount information to an account corresponding to a second settlement method designated by the recipient identification information”, recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The “first terminal”, “second terminal”, and “processor”, in claim 20; 
the additional technical element of “hardware”, and “server”, in claim 1; 
the additional technical element of “wallet system”, in claim 8; and 
the additional technical element of “non-transitory computer-readable recording medium” in claim 15, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 1, 8, and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a first terminal, second terminal, processor, server and hardware; and a storage unit such as non-transitory computer-readable recording medium.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 8, 15, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claims 1, 8, 15, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 8, 15, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 7-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Umezu (20200286054) in view of Veznedaroglu (20200334649).
Regarding claim 1, Umezu discloses  
a server comprising a processor comprising hardware, the processor being configured to: 
([0053] a hardware configuration of the processing device 10, the temporary settlement terminal 20, and the settlement terminal 30 will be described. Each functional unit of the processing device 10, the temporary settlement terminal 20, and the settlement terminal 30 is achieved by any combination of hardware and software concentrating on a central processing unit (CPU) of any computer, a memory, a program loaded into the memory, a storage unit).

acquire pieces of information output from a first terminal possessed by a recipient 
([0009] a fixing step of acquiring a settlement request including the customer information, and then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request).
([0016] the processing device includes [0017] a billing information registration means for acquiring, from the temporary settlement terminal, purchase information including customer information about a customer who takes a purchase action and billed amount information for the purchase action).

who [receives tip] to a second terminal located within a range of a predetermined distance from the first terminal, the second terminal being possessed by a payer of the tip, and 
([0145] Then, when various pieces of information for initial registration are input via a communication terminal such as a smartphone, a tablet terminal, a PC, and a cellular phone… and communication terminal positional information indicating a current position of its own terminal with each other, and transmit, to the processing device 10, various pieces of the input information and the communication terminal positional information. The communication terminal positional information can be acquired by using any means such as a global positioning system (GPS)).

the pieces of information acquired by the processor including recipient identification information regarding the recipient, payer identification information regarding the payer, and tip amount information indicating a tip amount
([0009] a fixing step of acquiring a settlement request including the customer information, and then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request).
([0016] the processing device includes [0017] a billing information registration means for acquiring, from the temporary settlement terminal, purchase information including customer information about a customer who takes a purchase action and billed amount information for the purchase action).
([0073] Further, the temporary settlement terminal 20 can acquire a billed amount, a date and time of a purchase, store identification information).

perform a billing process of billing an account corresponding to a first settlement method designated by the payer identification information for electronic money equivalent to the tip amount information; and 
([0013] a fixing means for acquiring a settlement request including the customer information, then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request, and outputting billing content information indicating the fixed billing content).
([0016] outputting, to the settlement terminal, billing content information indicating the fixed billing content).

perform a transfer process of transferring the electronic money equivalent to the tip amount information to an account corresponding to a second settlement method designated by the recipient identification information
([0010] and a settlement step of performing settlement processing, based on the fixed billing content).
([0016] acquiring, from the settlement terminal, a settlement request including the customer information, then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request, and outputting, to the settlement terminal, billing content information indicating the fixed billing content).
([0022] the settlement terminal includes a fixing means for acquiring a settlement request including the customer information, and then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request, and a settlement means for performing settlement processing, based on the fixed billing content).

Umezu does not disclose 
[receives tip].
Veznedaroglu teaches 
[receives tip] 
(The examiner notes that the payment mechanism is still disclosed by the primary reference, Umezu; however, because the specific type of payments being claimed are gratuities, there are taught by Veznedaroglu’s  paragraph  [0005] The present invention enables multiple parties to share gratuities and other payments in a coordinated, non-cash manner in which a user can allocate payment management according to settings or provide payments through payroll systems to distribute gratuity proceeds. The present invention is directed toward further solutions to address this need for secure device-to-device payment that can be tracked, managed and re-allocated, in addition to having other desirable characteristics. The invention is a technological improvement over existing electronic payment systems at least because at initiation).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Umezu to include 
[receives tip] based on the teaching of Veznedaroglu.  
The motivation being to allow device to device gratuity payments that can be directed at individual recipient.  See paragraph 5 – “enables not only increased speed and efficiency in allowing a customer to direct a payment to a recipient without the exchange of physical cash or personal or financial information, but also enables a business user to manage transfers and allocate proceeds from a payment including gratuity payments, to a collection of individuals according to recorded rules selected by the business user such that a payment from a single customer can be directed to multiple recipient parties responsible for the service for which the payment was provided in a manner that enables the business user to track performance metrics of recipients based on the transactions”.

 
Regarding claim 2, Umezu discloses  
the processor is configured to: acquire selection information to select one of a22Docket No. PTYA-19636-US,CN Status: FINALplurality of pieces of recipient identification information in a case where the processor has acquired the plurality of pieces of the recipient identification information from the second terminal 
([0009] a fixing step of acquiring a settlement request including the customer information, and then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request).
([0016] the processing device includes [0017] a billing information registration means for acquiring, from the temporary settlement terminal, purchase information including customer information about a customer who takes a purchase action and billed amount information for the purchase action).
([0073] Further, the temporary settlement terminal 20 can acquire a billed amount, a date and time of a purchase, store identification information).

perform a transfer process of transferring electronic money equivalent to the tip amount information to the account corresponding to the second settlement method designated by the recipient identification information selected by the selection information
([0010] and a settlement step of performing settlement processing, based on the fixed billing content).
([0016] acquiring, from the settlement terminal, a settlement request including the customer information, then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request, and outputting, to the settlement terminal, billing content information indicating the fixed billing content).
([0022] the settlement terminal includes a fixing means for acquiring a settlement request including the customer information, and then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request, and a settlement means for performing settlement processing, based on the fixed billing content).

Regarding claim 3, Umezu discloses  
the processor is configured to output billing completion information indicating completion of the billing process to the second terminal  
([0013] a fixing means for acquiring a settlement request including the customer information, then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request, and outputting billing content information indicating the fixed billing content).
([0016] outputting, to the settlement terminal, billing content information indicating the fixed billing content).

Regarding claim 5, Umezu discloses  
the processor is configured to output transfer information indicating completion of the transfer of the tip to the first23Docket No. PTYA-19636-US,CN Status: FINALterminal
([0013] a fixing means for acquiring a settlement request including the customer information, then fixing a billing content, based on the billed amount information being stored in association with the customer information included in the acquired settlement request, and outputting billing content information indicating the fixed billing content).
([0016] outputting, to the settlement terminal, billing content information indicating the fixed billing content).

Regarding claim 7, Umezu discloses  
the processor is configured to: acquire schedule information regarding the recipient associated with the recipient identification information; and transmit the schedule information to the second terminal.  
([0073] Further, the temporary settlement terminal 20 can acquire a billed amount, a date and time of a purchase).
([0078] The customer can make purchases using the deferred payment service for a plurality of times before making a settlement of a deferred payment… However, the settlement system can perform the processing from S101 to S105 for a plurality of times before performing processing in and after S106. As a result, as illustrated in FIG. 6, the information related to the purchases for the plurality of times using the deferred payment service is registered in the temporary settlement information.).
([0101the credibility point is higher as the number of usage times by normal usage that completes a settlement until a predetermined period is higher).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 9 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim 10 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 11 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 12 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 13 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 14 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 16 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 17 is rejected using the same rationale that was used for the rejection of claim 3. 

Claim 18 is rejected using the same rationale that was used for the rejection of claim 4. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 5. 

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1. 


Claims 4 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Umezu in view of Veznedaroglu, as applied to claim 1-3, 5, and 7-20 above, further in view of and Kerr (20140207658).
Regarding claim 4, Umezu does not disclose 
acquire evaluation information including evaluation for the recipient; and output the evaluation information to the first terminal.
Kerr teaches 
acquire evaluation information including evaluation for the recipient; and output the evaluation information to the first terminal 
([0003] In an example embodiment, a method for providing feedback to a user concerning a payment settlement process is provided. User identification information for a user is received. An electronic document associated with a payment transaction for a task completed by the user is received. Electronic processing criterion associated with the payment transaction is identified based on the received user identification information. Whether or not the received electronic document satisfies the identified electronic processing criterion is determined. If the received electronic document does not satisfy the electronic processing criterion, an issue notification message is sent to the user identifying an issue associated with the payment transaction).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Umezu to include 
acquire evaluation information including evaluation for the recipient; and output the evaluation information to the first terminal based on the teaching of Kerr.  
The motivation being to assess the user satisfaction with the transaction in a process that already has transaction identification recorded.  See paragraph 3 – “providing feedback to a user concerning a payment settlement process is provided. User identification information for a user is received. An electronic document associated with a payment transaction for a task completed by the user is received. Electronic processing criterion associated with the payment transaction is identified based on the received user identification information. Whether or not the received electronic document satisfies the identified electronic processing criterion is determined”.

Claim 6 is rejected using the same rationale that was used for the rejection of claim 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
O'Leary (20110208652) teaches method for processing internet point of sale payment using automated teller machine switch settlement.
Rainey (20100057614) teaches system and method for effecting real-time financial transactions between delayed-settlement financial accounts.
Kimberg (20150332228) teaches apparatus, method, and computer program product for settlement to a merchant's card account using an on-line bill payment platform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698